04/22/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                 January 11, 2022 Session

           STATE OF TENNESSEE v. MARCUS ROSHONE PERRY

                Appeal from the Criminal Court for Davidson County
                     No. 2017-A-193    Steve R. Dozier, Judge
                     ___________________________________

                            No. M2020-01407-CCA-R3-CD
                        ___________________________________

Marcus Roshone Perry, Defendant, appeals his convictions for two counts of premeditated
first degree murder, one count of first degree felony murder, and one count of felon in
possession of a firearm, claiming that the trial court erred (1) in admitting hearsay evidence,
(2) in admitting discoverable evidence that was not provided to Defendant, and (3) by
empaneling a jury which was not representative of Defendant’s peers. Discerning no error,
we affirm the judgments of the trial court.


 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed


ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which NORMA MCGEE
OGLE and ROBERT W. WEDEMEYER, JJ., joined.


Erin D. Coleman (on appeal), and Alexa Spata (at trial), Nashville, Tennessee, for the
appellant, Marcus Roshone Perry.


Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior Assistant
Attorney General; Glenn R. Funk, District Attorney General; and J. Wesley King, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                         OPINION
      The Davidson County Grand Jury indicted Defendant for two counts of first degree
premeditated murder, one count of first degree felony murder, and one count of felon in
possession of a firearm arising from the deaths of John Morrow and Abdinasir Jimale at
Kilimanjaro Sports Bar on September 25, 2016.

        At the trial, Lekeisha Morrow testified that she went to Kilimanjaro Sports Bar
around 2:30 a.m. to celebrate the twenty-first birthday of her brother, John Morrow. She
observed Defendant and her brother having a verbal altercation. A short time later, Ms.
Morrow saw Defendant stand up and then heard “four or five gun shots.” She said that her
brother was talking to Abdinasir Jimale when he and Mr. Jimale were shot. After the
shooting, she saw Defendant holding a small black handgun. She called 911, and after the
police and paramedics arrived, the victims were taken by ambulance to the hospital. Mr.
Morrow died a short time later, and Mr. Jimale survived for two weeks before succumbing
to his injuries. After leaving the hospital, Ms. Morrow went to the police station where she
selected Defendant from a photographic lineup. On cross-examination, Ms. Morrow
agreed that customers were searched for weapons before they were allowed to enter
Kilimanjaro Sports Bar.

        David Martin, who was working security inside Kilimanjaro Sports Bar at the time
of the shooting, testified that Defendant and Mr. Morrow were in an argument and that he
stepped in and separated them and that Defendant then left and went outside but returned
a short time later. Mr. Martin knew Defendant but did not know Mr. Morrow. Mr. Martin
heard gunshots shortly after Defendant reentered the bar. After refreshing Mr. Martin’s
memory with his preliminary hearing testimony, Mr. Martin agreed that he saw Defendant
fire several shots from a black .45 caliber pistol.

        Alinchile Ezoua testified that she and a friend were at Kilimanjaro Sports Bar on
the night of the shooting and that she met Defendant for the first time that night. She did
not know Mr. Morrow or Mr. Jimale. She said that she saw Defendant arguing with another
person on the dance floor. She said that, after the two men left the dance floor, they
continued to argue near the table where her friend was seated. As she walked toward the
table, she heard gunshots and then saw Defendant walk toward the door holding a handgun.
She saw two bodies lying on the floor.

        Metropolitan Nashville Police Department (MNPD) Officer Charles Duke was the
first officer at the scene. Paramedics arrived and were already attending to the victims
when MNPD Officer Michael Wolterbeek arrived. Officer Wolterbeek located four .45
caliber spent casings near the door. MNPD Sergeant Michael Mendenhall arrived next.
He spoke with Ms. Morrow who stated that she saw Defendant and Mr. Morrow arguing
and saw Defendant shoot Mr. Morrow. MNPD Officers Mark Rosenfeld, Danielle Connor,
and Caleb Foster were tasked with collecting evidence at the scene. As Officer Connor

                                           -2-
photographed the scene, Officer Rosenfeld collected the cartridge casings, a projectile, a
hat, and some cups.

       MNPD Detective Raymond Heymann was dispatched to Vanderbilt Hospital to
determine the extent of the injuries to the two victims. He spoke with Ms. Morrow after
she arrived at the hospital. Ms. Morrow stated that her brother was in an argument with a
man in Kilimanjaro Sports Bar and that the other man “pulled out a black semiautomatic
handgun and shot her brother and also shot Mr. Jimale.”

        Detective Melody Saxton was able to obtain security camera footage from the day
of the shooting from the Kilimanjaro Sports Bar (“the video”). Based on the video, she
determined that the shooting happened at 5:15 a.m. on September 25. Detective Saxton
testified that “[e]veryone gave the same description for male black, long dreads, heavy-set
individual, husky, tall.” Detective Saxton extracted still photographs from the video. She
said one photograph showed the front of Defendant’s face, long dreadlocks, a tattoo on his
right arm, and what appeared to be the butt of a handgun in his right hand. She released
this photograph to Nashville television news stations which used the photograph on the
evening news on September 25, 2016.

       Detective Saxton said that she received information that Defendant was staying at a
residence in Springfield. A SWAT team went to the location and found Defendant in bed.
Officers recovered a bag from the nightstand next to the bed that contained both .45 and
.44 caliber bullets. Detective Saxton testified that the Winchester .45 caliber bullets found
on the nightstand matched the casing found at the scene of the murder. She said that
Defendant was six feet, one inch tall and weighed approximately 270 pounds and that he
had “shaved his dreads off” by the time of his arrest. She also said that the tattoo on
Defendant’s arm appeared to be consistent with the tattoo shown on the still photograph
taken from the video. Detective Saxton said that Mr. Martin, Ms. Ezoua, Ms. Morrow, and
another witness, Jasmine Prim, each independently selected Defendant from photographic
lineups.

       MNPD Detective Chad Gish was qualified as an expert in the field of digital forensic
analysis. He worked in the surveillance and investigative support unit (SISU) of the
department and was the senior investigator in digital forensics. He said that approximately
eighty percent of his duties involved analysis of “digital data, such as computers, laptops,
cell phones, DVRs, [and] thumb drives.” He said that he received an evidence bag
containing Defendant’s Samsung Galaxy model SM900-V cell phone (the Verizon cell
phone) and Samsung Galaxy model SM900-T cell phone (the T-Mobile cell phone) for
extraction and analysis.
                                           -3-
        Detective Gish connected each phone to a Cellebrite forensic software platform to
extract images, emails, and text messages. Relevant evidence was extracted from the T-
Mobile cell phone. Detective Gish said that the Bluetooth name associated with the T-
Mobile cell phone was “Roshone Perry,” that the password was “Roshone 37,” and that the
email account was “marcus.perry36@gmail.com.” Once the data was extracted, Detective
Gish used Cellebrite software to “parse that data.” He said that data is saved to millions of
squares, each usually containing 512 characters. He explained that, when a person deletes
data, it “is not deleted as in gone and erased” and that the data is “still sitting in the same
squares” and it “remains there until the operating system of the computer or the phone
decides to use those squares to save new data.” After a square is overwritten with new
data, the previous data is no longer recoverable. Out of the 1,910 call logs Detective Gish
recovered from the T-Mobile cell phone, 1,075 had been deleted.

       When the State attempted to question Detective Gish about the text messages he
extracted from Defendant’s T-Mobile cell phone, Defendant objected to all testimony
concerning text messages sent to Defendant on grounds of relevancy and hearsay. In a side
bar outside of the hearing of the jury, the State explained that it planned to introduce nine
pages of text messages sent by and to Defendant’s T-Mobile cell phone dated from
September 25, 2016, to the time the phone was deactivated September 26, 2016, and to
have Detective Gish testify that almost all of the text messages had been deleted by the
time of Defendant’s arrest. The trial court then dismissed the jury from the courtroom.
After extensive argument of counsel and testimony by Detective Gish, the trial court noted
that the text messages occurred “within hours after what the State is saying is a double
homicide.” The court characterized some of the text messages as Defendant’s reaction to
text messages he received and other text messages as Defendant instructing other people
what they needed to do. The court determined that many of the text messages sent to
Defendant “put[] into context” text messages that were sent by Defendant. The court noted
that “some of this stuff may not very well be relevant, but it’s just contextual information
that he’s getting and his response to all of that.” Finally, the court found that the text
messages sent to Defendant were not “being offered for the truth.” The court ruled that it
would “allow this brief short period of snippet of text messages to be introduced.”

        With the jury back, Detective Gish testified that he extracted from Defendant’s T-
Mobile cell phone one text message received and one text message sent before the time of
the shooting. The first text message was sent to Defendant by someone named “Axles” at
12:53:22 a.m. on September 25, 2016, and simply said, “??.” A text message was sent to
Axles at 1:25:16 a.m. stating, “Mom house.” There were no text messages sent or received
for approximately four hours after the text message was sent to Axles. Detective Gish
stated that, beginning at approximately 5:35 a.m., twenty minutes after the shooting, “we

                                             -4-
start seeing much more activity on the phone in terms of text messaging from and to”
Defendant. Detective Gish said that he extracted 150 text messages that were sent or
received between 5:35 a.m. on September 25 and 4:46 p.m. on September 26, 2016. All
of the text messages were itemized chronologically in a nine-page document which was
entered as Exhibit 17. Detective Gish said that all but the last eighteen of the text messages
shown on Exhibit 17 had been deleted but that the deleted text messages had not been
overwritten and were recovered.

       Exhibit 17 shows that, at 5:35:51 a.m., a text message was sent to “Chanricka”
stating, “Call me 911.” Five text messages were sent from “Waynetta” over the next ten
minutes. A text message was sent to “Jennifer” at 6:35:11 a.m. stating, “Call me,” and a
second text message was sent at 7:15:33 a.m. stating, “Call me now.” Jennifer and
Defendant exchanged text messages over the next two minutes. Thirteen text messages
were sent to Defendant over the next seven hours, each essentially telling Defendant that
the sender loved him or asking Defendant how he was doing. Defendant sent a text
message to someone identified as “J-1” at 3:07:35 p.m. stating, “I’m cool,” and a text
message to “Cece” at 3:08:04 p.m. stating, “Luv you too.”

       Detective Gish testified that Defendant sent a text message to Waynetta at 3:43:07
p.m. on September 25 and a text message to Jennifer twenty seconds later, both stating,
“Don’t talk to nobody.” Waynetta replied by a text message sent at 3:45:26 p.m., “I have
been acting stupid I haven’t said anything.” Defendant sent another text message to
Waynetta at 3:45:48 p.m., saying, “Tell mom the same thing.” Someone referred to as “D
Dog” sent a text message at 4:25:35 p.m. to Defendant saying, “Close ur facebook account”
and a second text message at 4:25:37 p.m. saying, “Tell Gooch to stop talking.” Defendant
sent a text message to Gooch at 4:31:57 p.m. stating, “stop talking to (sic) much.” A
document listing these eight text messages was entered as Exhibit 18A.

       Detective Gish identified a series of messages on September 25 beginning at 5:32:44
p.m. between Axles and Defendant. At 6:23:20 p.m., Axles wrote, “When u gonna be
good,” and Defendant responded at 6:23:33 p.m., “It over.” These two text messages were
included in a list of seven text messages entered as Exhibit 18B.

       Jennifer sent a text message at 6:34:01 p.m., stating, “The news got ur picture,” and
a second text message at 6:34:20 p.m. stating, “They just released ur pic on the news.” A
text message from Cece at 9:41:23 p.m. stated, “They got you on camera.” Another
message from an unidentified person sent at 10:55:47 p.m. stated, “I just watched the
news.” Defendant responded twenty seconds later, “ok.” A document listing these five
text messages was entered as Exhibit 18C.
                                            -5-
        Finally, at 11:44 p.m. on September 25, Defendant sent a text message to “Nic,”
stating, “Between us that me (sic) delete please.” This text message was entered as Exhibit
18D.

       On cross-examination, Detective Gish agreed that he could not tell when the text
messages were deleted, other than that they were deleted after the last timestamp, which
according to Exhibit 17 was 4:46:49 p.m. on September 26, 2016. Detective Gish stated
that, given the large amount of deleted information he recovered from Defendant’s T-
Mobile cell phone, he believed he “may have gotten it all.”

       Dr. Miguel Laboy, a Medical Examiner for Metro-Nashville, testified as an expert
in forensic pathology that the cause of Mr. Morrow’s death was loss of blood caused by a
large caliber projectile that perforated a major artery. He said that the manner of death was
homicide.

        Dr. Thomas Deering, Deputy Chief Medical Examiner for Metro-Nashville,
testified as an expert in forensic pathology that the cause of Mr. Jimale’s death was multiple
gunshot wounds, including one from a projectile that entered the right temple and exited
the forehead. He said that a second projectile entered Mr. Jimale’s thigh, a third entered
his upper left leg, and a fourth entered his right forearm. Dr. Deering said that the manner
of death was homicide.

        Following deliberations, the jury convicted Defendant of all charged offenses. The
trial court sentenced Defendant to life for each of the three murder convictions and ordered
the two life sentences for premediated murder to run consecutively. The court merged the
felony murder conviction and sentenced Defendant to twelve years on the weapons charge
to run concurrently with the life sentences. Following the denial of the motion for new
trial, Defendant timely filed a notice of appeal.

                                     Analysis

      On appeal, Defendant claims that the trial court erred by allowing the admission of
hearsay evidence, erred by allowing the admission of discoverable evidence that was not
provided to Defendant, and erred by empaneling a jury which was not representative of
Defendant’s peers.

       The State responds that the text messages were relevant and that the text messages
sent to Defendant were not offered for the truth of the matter asserted. We agree with the
State. The State argues that the other errors alleged by Defendant are waived and do not
                                           -6-
merit plain error relief. We agree that Defendant is not entitled to plain error relief on the
other claimed errors.

                                     Hearsay Evidence

        Under the Tennessee Rules of Evidence, “hearsay” is any statement, other than one
made by the declarant while testifying at trial or in a hearing, offered into evidence to prove
the truth of the matter asserted. Tenn. R. Evid. 801. Hearsay statements are not admissible
unless they fall within one of the evidentiary exceptions or some other law renders them
admissible. Tenn. R. Evid. 802. A trial court’s decision of whether a particular statement
is hearsay and whether a hearsay exception applies are questions of law that are reviewed
de novo. Kendrick v. State, 454 S.W.3d 450, 479 (Tenn. 2015). A trial court’s factual
findings and credibility findings relative to a hearsay issue are binding upon an appellate
court unless the evidence preponderates against them. Id.

        In his appellate brief, Defendant fails to identify any specific text message sent to
Defendant that he claims is hearsay but instead makes a general claim that all of the
approximately eighty-five text messages sent to Defendant and listed in Exhibit 17 were
hearsay. Defendant does not claim that the messages sent by Defendant were hearsay.
Even a cursory review of the text messages sent to Defendant shows that the vast majority
of the text messages are clearly not offered for the truth of the matter asserted. Illustrative
examples of such text messages sent to Defendant include: “call me,” “you ok,” “what’s
up,” “love you,” “you good,” “U cool,” and “where you at?” Because Defendant has failed
to identify which text messages he claims are hearsay, we will limit our review to the eight
text messages sent to Defendant that Detective Gish testified about before the jury.
Because the trial court determined that these text messages sent to Defendant were not
offered for the truth of the matter and thus were not hearsay, our review will be de novo.

       The text messages about which Detective Gish testified:

       3:43:07 p.m. To: Waynetta           Don’t talk to nobody
       3:43:27 p.m. To: Jennifer           Don’t talk to nobody
       3:45:26 p.m. From: Waynetta         I have been acting stupid I haven’t said anything
       3:45:48 p.m. To: Waynetta           Tell mom the same thing
       4:25:35 p.m. From: D Dog            Close ur Facebook account
       4:25:37 p.m. From: D Dog            Tell Gooch to stop talking

                                             -7-
       4:31:57 p.m. To: Gooch             Stop talking to much
       6:23:20 p.m. From: Axles           When u gonna be good
       6:23:33 p.m. To: Axles             It over
       6:34:01 p.m. From: Jennifer        The news got your picture
       6:34:20 p.m. From: Jennifer        They just released your picture
       9:41:23 p.m. From: Cece            They got you on camera
       10:55:47 p.m. From: [Unknown] I just watched the news
       10:56:02 p.m. To: [Unknown]        Ok
       11:44:43 p.m. To: Nic              Between us that me (sic) delete please.”

        The message from Waynetta was not offered to prove that Waynetta had been acting
stupid or that she had not said anything. This text message was in response to and was
offered to provide context to Defendant’s text message, “Don’t talk to nobody.” See State
v. Nicholas Brooks, No. W2019-01802-CCA-R3-CD, 2020 WL 7252035, at *7 (Tenn.
Crim. App. Dec. 9, 2020), perm. app. denied (Tenn. Apr. 8, 2021), see also Neil P. Cohen
et al., Tennessee Law of Evidence, § 8.01 [10], 8-27 (6th ed. 2011) (“Statements designed
to (1) provide a context for, or (2) permit an understanding of, another statement may not
be hearsay.”). We determine that the text messages from Waynetta were not hearsay and
that the trial court properly admitted them as evidence.

        The two text messages from D Dog, “Close ur Facebook account” and “Tell Gooch
to stop talking,” were orders or instructions to Defendant. “Orders or instructions are often
not hearsay because they are not offered to prove the truth of their content.” Neil P. Cohen
et al., Tennessee Law of Evidence, § 801.9 at 500 (Michie ed., 3d ed.1995) (footnote
omitted); see State v. Derek T. Payne, No. W2001-00532-CCA-R3-CD, 2002 WL
31624813 at *10 (Tenn. Crim. App., Nov. 20, 2002), perm. app. denied (Tenn. May 19,
2003); State v. Oneal Sanford, No. E1999-02089-CCA-R3-CD, 2001 WL 681312, *6
(Tenn. Crim. App., June 18, 2001), perm. app. denied (Tenn. Nov. 5, 2001); State v.
Reginald S. Mabone, No. 02C01-9203-CR-00054, 1993 WL 270618, at *1 (Tenn. Crim.
App., July 21, 1993), perm. app. denied (Tenn. Oct. 4, 1993). D Dog’s instruction to
Defendant to tell Gooch to stop talking was heeded by Defendant, who a few seconds later
sent a text message to Gooch telling him to stop talking so much, and therefore, D Dog’s
text message also provided context to Defendant’s text message. D Dog’s text messages
were not offered to prove the truth of the matter asserted and were not hearsay. The trial
court properly admitted the text messages.
                                            -8-
        The text message from Axles, “When u gonna be good,” was a question. Questions,
like commands, are not generally considered hearsay because they are not offered for the
truth of the matter asserted. Oneal Sanford, 2001 WL 681312, at *6 (quoting Neil P. Cohen
et al., Tennessee Law of Evidence, § 801.9 at 500 (Michie ed., 3d ed.1995) (footnote
omitted)). Defendant immediately responded to Axles’s question by texting, “It over.”
Axles’s question was not offered for the truth of the matter asserted and was not hearsay.
Axles’s question also provided context to Defendant’s text message response. The trial
court properly admitted the text messages.

        The next four text messages to Defendant involved the television news. During
trial, Detective Saxton testified that a still photograph obtained from the video, which
showed Defendant’s face, dreadlocks, and tattoo on his right arm, was provided to and used
by local news stations beginning with the six o’clock p.m. news on September 25, 2016.
The first two text messages from Jennifer, “The news got your picture” and “They just
released your picture” were sent shortly after 6:30 p.m. These text messages were sent to
notify Defendant that his identity had been made public. The text messages were not
offered to prove that Defendant’s picture was on the news. These text messages were not
hearsay. Similarly, the text message from Cece, “They got you on camera,” was sent to
notify Defendant and was not offered for the truth of the matter asserted. The text message
from the unidentified person, “I just watched the news,” was not offered to prove the sender
just watched the news and was therefore not hearsay. The trial court properly admitted the
text messages.

       As part of his hearsay argument, Defendant claims that the trial court also denied
Defendant’s “right to confront his accuser” because the text messages were testimonial
evidence which “allowed the State to advance its argument before the jury without the fear
of the writers of the messages being confronted at the trial” by Defendant. Defendant
claims that admission of the text messages violated the Confrontation Clause of both the
federal and state constitution. U.S. Const. amend. VI., Tenn. Const. art. I, § 9.

       As the United States Supreme Court explained, when a court interprets the Sixth
Amendment, it should keep in mind that “the principal evil at which the Confrontation
Clause was directed was the civil-law mode of criminal procedure, and particularly its use
of ex parte examinations as evidence against the accused.” Crawford v. Washington, 541
U.S. 36, 50 (2004). Continuing, the Court in Crawford stated:

            This focus also suggests that not all hearsay implicates the Sixth
       Amendment’s core concerns. An off-hand, overheard remark might be
                                           -9-
       unreliable evidence and thus a good candidate for exclusion under hearsay
       rules, but it bears little resemblance to the civil-law abuses the Confrontation
       Clause targeted. On the other hand, ex parte examinations might sometimes
       be admissible under modern hearsay rules, but the Framers certainly would
       not have condoned them.

              The text of the Confrontation Clause reflects this focus. It applies to
       ‘witnesses’ against the accused—in other words, those who ‘bear testimony.’
       2 N. Webster, An American Dictionary of the English Language (1828).”

Id. at 51.

       The Tennessee Supreme Court stated that a “statement is nontestimonial if the
primary purpose is something other than establishing or proving past events potentially
relevant to prosecution, such as providing or enabling assistance to resolve an ongoing
emergency.” State v. Franklin, 308 S.W.3d 799, 817 (Tenn. 2010). Here, the primary
purpose for introducing the text messages sent to Defendant was to provide context to
Defendant’s text messages. Additionally, the text messages were not sent by individuals
“acting in the role of a ‘witness’ at the time” the text messages were sent. State v. Parker,
350 S.W.3d 883, 898 (Tenn. 2011). We determine that the text messages sent to Defendant
were not testimonial. There was, therefore, no Confrontation Clause violation.

       Even assuming that some of the above eighty-five text messages sent to Defendant
were hearsay and were improperly admitted, any error in admitting these text messages
was harmless beyond a reasonable doubt given the overwhelming evidence that Defendant
shot and killed the two victims. King v. State, 989 S.W.2d 319, 329-30 (Tenn. 1999); State
v. Hutchison, 898 S.W.2d 161, 171 (Tenn. 1994). Although some of the text messages
may not be relevant, these text messages did not further incriminate Defendant, and
admitting them was harmless considering the overwhelming evidence of Defendant’s guilt.
State v. Jonathan Ray Chapman, No. E2013-00839-CCA-R3-CD, 2014 WL 1829817, at
*3 (Tenn. Crim. App. May 5, 2014), see Tenn. R. App. P. 36(b).

                          Disclosure of Discoverable Evidence

                                           Video

       Defendant claims that the State violated his due process rights under Brady v.
Maryland, 373 U.S. 83 (1963), and violated Tennessee Rule of Criminal Procedure
16(a)((1)(F) by failing to provide him a copy of the video and that the trial court erred by
                                           - 10 -
allowing the video to be played for the jury. Defendant lodged no contemporaneous
objection when the video was referred to or introduced as an exhibit at trial. Defendant
first raised this issue in his motion for new trial.

        Rule 36(a) of the Tennessee Rules of Appellate Procedure states that “[n]othing in
this rule shall be construed as requiring relief be granted to a party responsible for an error
or who failed to take whatever action was reasonably available to prevent or nullify the
harmful effect of an error.” “The failure to make a contemporaneous objection constitutes
waiver of the issue on appeal.” State v. Gilley, 297 S.W.3d 739, 762 (Tenn. Crim. App.
2008). However, “when necessary to do substantial justice,” this court may “consider an
error that has affected the substantial rights of a party” even if the issue was waived. Tenn.
R. App. P. 36(b). Such issues are reviewed under plain error analysis. State v. Hatcher,
310 S.W.3d 788, 808 (Tenn. 2010). Because, Defendant raises a constitutional issue, we
choose to address the issue for plain error.

        Plain error relief is “limited to errors that had an unfair prejudicial impact which
undermined the fundamental fairness of the trial.” State v. Adkisson, 899 S.W.2d 626, 642
(Tenn. Crim. App. 1994). In order to be granted relief under plain error relief, five criteria
must be met: (1) the record must clearly establish what occurred in the trial court; (2) a
clear and unequivocal rule of law must have been breached; (3) a substantial right of the
accused must have been adversely affected; (4) the accused did not waive the issue for
tactical reasons; and (5) consideration of the error is “necessary to do substantial justice.”
Adkisson, 899 S.W.2d at 640-41; see also State v. Smith, 24 S.W.3d 274, 282-83 (Tenn.
2000) (Tennessee Supreme Court formally adopting the Adkisson standard for plain error
relief). When it is clear from the record that at least one of the factors cannot be established,
this court need not consider the remaining factors. Smith, 24 S.W.3d at 283. Defendant
bears the burden of persuasion to show that he is entitled to plain error relief. State v.
Bledsoe, 226 S.W.3d 349, 355 (Tenn. 2007).

       Under Brady, “the suppression by the prosecution of evidence favorable to an
accused upon request violates due process where the evidence is material either to guilt or
to punishment, irrespective of the good faith or bad faith of the prosecution.” 373 U.S. at
87. Tennessee Rule of Criminal Procedure 16 governs disclosure and inspection of certain
evidence by the State. Rule 16(a)((1)(F) reads, as follows:

       Documents and Objects. Upon a defendant’s request, the [S]tate shall permit the
       defendant to inspect and copy or photograph books, papers, documents,
       photographs, tangible objects, buildings, or places, or copies or portions thereof, if
       the item is within the [S]tate’s possession, custody, or control and:

                                             - 11 -
              (i) the item is material to preparing the defense;


              (ii) the government intends to use the item in its case-in-chief at trial[.]
       Defendant does not claim that the State failed to disclose the video, that defense
counsel requested a copy of the video, that the State refused to provide a copy, or that the
State refused to allow Defendant to copy the video. Defendant has failed to show that the
State violated the disclosure requirements of Brady or Tennessee Rule of Criminal
Procedure 16. Defendant has failed to show that a clear and unequivocal rule of law was
breached, or that a substantial right of the accused was adversely affected, or that
consideration of the issue is necessary to do substantial justice. State v. Minor, 546 S.W.3d
59, 67 (Tenn. 2018); Adkisson, 899 S.W.2d at 641-42. Defendant is not entitled to relief
for plain error.

                                         Fingerprints

        On appeal, Defendant claims that “it came to light in the midst of the [t]rial that
fingerprints were lifted from the scene of the incident” and that, “even though the
fingerprints were lifted, these were never evaluated for identification purposes or if these
were, the results were not provided to the defense.” During trial, officers testified, without
objection from Defendant, that fingerprints were lifted near the exit door, from some bottles
and cups, and from some dollar bills but that none of the prints matched to Defendant.
Defense counsel then cross-examined the witnesses about the fingerprints to reemphasize
that there were no fingerprints of Defendant found.

        Defendant failed to make a contemporaneous evidentiary objection to bring the
issue to the trial court’s attention, so we will not consider the issue under plenary review.
State v. Vance, 596 S.W.3d 229, 253 (Tenn. 2020). Moreover, Defendant is not entitled to
plain error relief because Defendant has failed to show that he did not waive the issue for
tactical reasons or that consideration of the issue is necessary to do substantial justice.
Minor, 546 S.W.3d at 67; Adkisson, 899 S.W.2d at 641-42.

                                          Trial Jury

       Every criminal defendant has a constitutional right to a trial by an impartial jury of
his peers. U.S. Const. amend. VI; Tenn. Const. art. I, § 9; see also State v. Sexton, 368
S.W.3d 371, 390 (Tenn. 2012). “To establish a prima facia case,” a defendant who
                                         - 12 -
challenges “the composition of a jury on the grounds it did not reflect a fair cross-section
of the community,” must show: “1) that the allegedly excluded group is a distinctive group
in the community; 2) that its representation on the venire is not fair and reasonable in
relation to its numbers in the community; and 3) that the under representation resulted from
systematic exclusion.” State v. Thompson, 768 S.W.2d 239, 246 (Tenn. 1989) (citing
Duren v. Mississippi, 439 U.S. 357, 364 (1979)).

        Defendant challenged the composition of the jury in his motion for new trial,
claiming that Black people comprised 27.88% of Nashville’s population and that there
were only two Black people empaneled, thereby making up only 16.66% of the jury.
During argument on the motion for new trial, Defendant conceded there were in fact three
Black people empaneled and that twenty-five percent of the jury was Black. Defendant
does not claim that he objected to the makeup of the jury during jury selection, so this court
will only review for plain error . See State v. Edward Shawndale Robinson, No. M2011-
02000-CCA-R3-CD, 2013 WL 1799971, at *4 (Tenn. Crim. App. Apr. 29, 2013) (no perm.
app. filed).

       The record does not include a transcript of the jury selection. The record is
insufficient to clearly establish what occurred during the selection of the jury, to show that
some clear and unequivocal rule of law was breached, or to show a substantive right of
Defendant was adversely affected. State v. Martin, 505 S.W.3d 492, 504 (Tenn. 2016);
Adkisson, 899 S.W.2d at 641-42. Defendant is not entitled to plain error relief on this issue.

                                    Cumulative Error

       Defendant made a cumulative error argument in the conclusion to his brief. Having
found no error committed by the trial court, there can be no cumulative error. State v.
Colvett, 481 S.W.3d 172, 209 (Tenn. Crim. App. 2014).

                                        Conclusion

       The judgments of the trial court are affirmed.


                                               ____________________________________
                                               ROBERT L. HOLLOWAY, JR., JUDGE



                                            - 13 -